Title: From John Adams to Henry Laurens, 12 July 1783
From: Adams, John
To: Laurens, Henry


          Dear Sir
            Paris July 12. 1783
          Last Night I received your Favour of 25. Ult. The Box I had received a few days before, and had delivered to Mr Jay and the Comte de Moustier, the Articles addressed to them. The Spectacles fit my Eye very well, and I thank you Sir for your Care in procuring them. As soon as I shall have the Pleasure to See you, I will pay you the Cost of them according to the Receipt which came with them.
          I am sorry to hear of your Fever, occasioned I Suppose like mine, which is but just passed, by the uncommon heats of the Weather.— I hope Sir, you will return here as soon as possible. The Journey will re-establish your health.— I cannot ascertain any time for the Signature of the definitive Treaty: But We are given to Understand, that France, Spain and England are agreed and it cannot be long before We shall be called upon. Barney is arrived, and brings Advices some days in June. The Preliminary Treaty of 30 Nov. is ratified, and a certain Company are not hanged, nor censured.— Congress are forming establishments for paying their Debts, and all will go tolerably well.— a little Impatience for the Evacuation of New York. Every Thing between Mr Hartley and Us is as loose and indeterminate as when you left Us.
          Dr Franklin has recd and communicated your Letters to the American Ministers.
          I hope a few Weeks will put an End to the Uncertainties and Anxieties of the idle Life I have led for Six or 8 months. I would not pass such another Space for any Thing.
          With great Esteem and Regard, I am / dear sir, your most humble & obedient / servant
          John Adams
        